



EXHIBIT 10.1




AMENDED AND RESTATED VOTING AGREEMENT
THIS AMENDED AND RESTATED VOTING AGREEMENT (the “Agreement”) is made and entered
into as of this 8th day of January, 2016 by and among American Power Group
Corporation, a Delaware corporation (the “Company”), and the holders of the
Company’s 10% Convertible Preferred Stock (the “Series A Preferred Stock”),
Series D Convertible Preferred Stock (the “Series D Preferred Stock”), Series
D-2 Convertible Preferred Stock and Series D-3 Convertible Preferred Stock (all
of such preferred stock together, including the Series A Preferred Stock and the
Series D Preferred Stock, the “Preferred Stock”) listed on Schedule A (together
with any subsequent investors, or transferees, who become parties hereto as
“Investors” pursuant to the terms hereof, collectively the “Investors”).
RECITALS
A.    Concurrently with the execution of this Agreement, the Company and certain
of the Investors (the “Purchasers”) are entering into a Securities Purchase
Agreement (the “Purchase Agreement”) providing for the sale and purchase of
shares of Series D Preferred Stock and Common Stock purchase warrants.
B.     The Certificate of Designation of Preferences, Rights and Limitations of
the Series A Preferred Stock (the “Series A Certificate”) provides that (i)
holders of record of shares of Series A Preferred Stock, voting as a separate
class, shall be entitled to collectively elect three (3) directors of the
Company, (ii) holders of record of shares of Common Stock, voting as a separate
class, shall be entitled to elect three (3) directors of the Company, and (iii)
the holders of record of shares of Common Stock and of any other class or series
of voting stock, voting together as a single class, shall be entitled to elect
the balance of the total number of directors of the Company.
C.    The Company and certain of the Investors are parties to that certain
Voting Agreement dated as of April 30, 2012 (the “Original Agreement”), pursuant
to which the holders of the Series A Preferred Stock were provided with the
right, among other rights, to elect certain members of the board of directors of
the Company (the “Board”) in accordance with the terms of the Original
Agreement.
D.    It is a condition to the Purchasers’ obligations to purchase the Series D
Preferred Stock that the Company and the Investors execute and deliver this
Agreement for the purpose of amending and restating, in its entirety, the
Original Agreement.


AGREEMENT
NOW, THEREFORE, the parties agree amend and restate the Original Agreement, in
its entirety, as follows:
1.    Voting Provisions Regarding Board of Directors.


1.1    For purposes of this Agreement, the term “Shares” shall mean and include
any shares of Preferred Stock, by whatever name called, now owned or
subsequently acquired by an Investor, however acquired, whether through stock
splits, stock dividends, reclassifications, recapitalizations, similar events or
otherwise, but shall expressly exclude any shares of Common Stock issued upon
conversion of any Shares of the Preferred Stock.





--------------------------------------------------------------------------------





1.2    Board Composition. From and after the Closing (as such term is defined in
the Purchase Agreement), each Investor agrees to vote, or cause to be voted, all
Shares owned by such Investor, or over which such Investor has voting control,
from time to time and at all times, in whatever manner as shall be necessary, to
fix the number of directors of the Company at seven or at such other number as
may be specified by the Board, with the consent of the holders of a majority of
the shares of Series D Preferred Stock, and to ensure that at each annual or
special meeting of stockholders at which an election of directors is held or
pursuant to any written consent of the stockholders of the Company, the
following persons shall be elected to the Board:


(a)    So long as Arrow, LLC (“Arrow”) owns shares of Preferred Stock, two (2)
individuals designated by Arrow, who shall initially be Matthew Van Steenwyk and
Charles McDermott; and


(b)    So long as Associated Private Equity LLC (“Associated”) owns shares of
Preferred Stock, one (1) individual designated by Associated, who shall
initially be Neil Braverman.


(c)    Further, so long as Arrow owns shares of Preferred Stock, Arrow shall
have the exclusive right, as among the holders of the Preferred Stock, to
nominate the three (3) candidates for election to the Board by the holders of
shares of Common Stock, voting as a separate class, as specified in the Series A
Certificate (the “Common Directors”), and one (1) candidate for election to the
Board by the holders of shares of Common Stock and of all classes and series of
voting stock, voting together as a single class, as specified in the Series A
Certificate (the “Joint Director”). Arrow agrees to nominate the Company’s chief
executive officer and at least one candidate who would be deemed to be an
“independent director” under Rule 303A.02 of the NYSE Listed Company Manual or
NASDAQ Marketplace Rule 4200a(15) for election as Common Directors. From and
after the Closing, each Investor agrees to vote, or cause to be voted, all
Shares owned by such Investor, or over which such Investor has voting control,
from time to time and at all times, in favor of the election of the Common
Directors and Joint Director nominated by Arrow.


To the extent that any of the appointment rights set forth in clauses (a) and
(b) above shall no longer be applicable due to the applicable Investor no longer
holding Preferred Stock, any member of the Board who would otherwise have been
designated in accordance with the terms thereof shall instead be voted upon by
all the holders of the Company’s Series A Preferred Stock entitled to vote
thereon in accordance with, and pursuant to, the Series A Certificate.
The nomination rights and voting agreement set forth in clause (c) above
constitute an agreement among the Investors only, and shall in no way alter or
limit the rights of any holder of Common Stock (other than with respect to such
holder’s Shares) to nominate and/or vote for candidates of their own choosing
for election to the Board in accordance with the Company’s By-Laws and the
Delaware General Corporation Law.
For purposes of this Agreement, an individual, firm, corporation, partnership,
association, limited liability company, trust or any other entity (collectively,
a “Person”) shall be deemed an “Affiliate” of another Person who, directly or
indirectly, controls, is controlled by or is under common control with such
Person, including, without limitation, any general partner, managing member,
officer or director of such Person or any venture capital fund now or hereafter
existing that is controlled by one or more general partners or managing members
of, or shares the same management company with, such Person.





--------------------------------------------------------------------------------





1.3    Failure to Designate a Board Member. In the absence of any designation
from the Persons or groups with the right to designate a director as specified
above, the director previously designated by them and then serving shall be
reelected if still eligible to serve as provided herein.


1.4    Removal of Board Members. Each Investor also agrees to vote, or cause to
be voted, all Shares owned by such Investor, or over which such Investor has
voting control, from time to time and at all times, in whatever manner as shall
be necessary to ensure that:


(a)    no director elected pursuant to Sections 1.2(a) or (b) of this Agreement
may be removed from office unless: (i) such removal is directed or approved by
the affirmative vote of the Person, or of the holders of a majority of the
shares of stock (or each class of stock), entitled under Section 1.2 to
designate that director, or (ii) the Person(s) originally entitled to designate
or approve such director or occupy such Board seat pursuant to Sections 1.2(a)
or (b) is no longer so entitled to designate or approve such director or occupy
such Board seat;


(b)    any vacancies created by the resignation, removal or death of a director
elected pursuant to Sections 1.2(a) or (b) shall be filled pursuant to the
provisions of Section 1.2; and


(c)    upon the request of any party or parties entitled to designate a director
as provided in Sections 1.2(a) or (b), to remove such director, such director
shall be removed.


All Investors agree to execute any written consents required to perform the
obligations of this Agreement, and the Company agrees at the request of any
party entitled to designate directors to call a special meeting of stockholders
for the purpose of electing directors.
1.5    No Liability for Election of Recommended Directors. No party, nor any
Affiliate of any such party, shall have any liability as a result of designating
a Person for election as a director for any act or omission by such designated
Person in his or her capacity as a director of the Company, nor shall any party
have any liability as a result of voting for any such designee in accordance
with the provisions of this Agreement.
2.    Remedies.


2.1    Covenants of the Company. The Company agrees to use its reasonable best
efforts, within the requirements of applicable law, to ensure that the rights
granted under this Agreement are effective and that the parties enjoy the
benefits of this Agreement. Such actions include, without limitation, the use of
the Company’s reasonable best efforts to cause the nomination and election of
the directors as provided in this Agreement.


2.2    Irrevocable Proxy. Each party to this Agreement hereby constitutes and
appoints the President of the Company, and each member of the Board, and each of
them, with full power of substitution, as the proxies of the party with respect
to the matters set forth herein, including without limitation, election of
persons as members of the Board in accordance with Section 1 hereto, and hereby
authorizes each of them to represent and to vote, if and only if the party: (i)
fails to vote, or (ii) attempts to vote (whether by proxy, in person or by
written consent), in a manner which is inconsistent with the terms of this
Agreement, all of such party’s Shares in favor of the election of persons as
members of the Board determined pursuant to and in accordance with the terms and
provisions of this Agreement. The proxy granted pursuant to the immediately
preceding sentence is given in consideration of the agreements and covenants of
the Company and the parties in connection with the transactions contemplated by
this Agreement and, as such, is coupled with an interest





--------------------------------------------------------------------------------





and shall be irrevocable unless and until this Agreement terminates. Each party
hereto hereby revokes any and all previous proxies with respect to the Shares
and shall not hereafter, unless and until this Agreement terminates, purport to
grant any other proxy or power of attorney with respect to any of the Shares,
deposit any of the Shares into a voting trust or enter into any agreement (other
than this Agreement), arrangement or understanding with any person, directly or
indirectly, to vote, grant any proxy or give instructions with respect to the
voting of any of the Shares, in each case, with respect to any of the matters
set forth herein.


2.3    Specific Enforcement. Each party acknowledges and agrees that each party
hereto will be irreparably damaged in the event any of the provisions of this
Agreement are not performed by the parties in accordance with their specific
terms or are otherwise breached. Accordingly, it is agreed that each of the
Company and the Investors shall be entitled to an injunction to prevent breaches
of this Agreement and to specific enforcement of this Agreement and its terms
and provisions in any action instituted in any court of the United States or any
state having subject matter jurisdiction.


2.4    Remedies Cumulative. All remedies, either under this Agreement or by law
or otherwise afforded to any party, shall be cumulative and not alternative.


3.    Miscellaneous.


3.1    Additional Parties.


(a)    Notwithstanding anything to the contrary contained herein, if the Company
issues additional shares of Preferred Stock after the date hereof as a condition
to the issuance of such shares, the Company shall require that any purchaser of
said shares become a party to this Agreement by executing and delivering: (i)
the Adoption Agreement attached to this Agreement as Exhibit A, along with the
Spousal Waiver, as applicable, attached to this Agreement as Exhibit B, or (ii)
a counterpart signature page hereto agreeing to be bound by and subject to the
terms of this Agreement as an Investor hereunder, along with the Spousal Waiver,
as applicable, attached to this Agreement as Exhibit B. In either event, each
person who executes and delivers the Adoption Agreement shall thereafter be
deemed an Investor for all purposes under this Agreement.


(b)    In the event that after the date of this Agreement, the Company enters
into an agreement with any Person to issue shares of Preferred Stock to such
Person (other than to a purchaser of Preferred Stock described in Section 3.1(a)
above), the Company shall cause such Person, as a condition precedent to
entering into such agreement, to become a party to this Agreement by executing
an Adoption Agreement, in the form attached hereto as Exhibit A, agreeing to be
bound by and subject to the terms of this Agreement as an Investor, along with
the Spousal Waiver, as applicable, attached to this Agreement as Exhibit B, and
thereafter such person shall be deemed an Investor for all purposes under this
Agreement.


3.2    Transfers. Each transferee or assignee of any Shares subject to this
Agreement shall continue to be subject to the terms hereof, and, as a condition
precedent to the Company’s recognizing such transfer, each transferee or
assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering an Adoption Agreement substantially in the
form attached hereto as Exhibit A, along with the Spousal Waiver, attached to
this Agreement as Exhibit B. Upon the execution and delivery of an Adoption
Agreement by any transferee and the Spousal Waiver by the transferee's spouse,
such transferee shall be deemed to be a party hereto as if such transferee were
the transferor and such transferee’s signature appeared on the signature pages
of this Agreement and shall be deemed to be an Investor. The Company shall





--------------------------------------------------------------------------------





not permit the transfer of the Shares subject to this Agreement on its books or
issue a new certificate representing any such Shares unless and until such
transferee shall have complied with the terms of this Section 3.2. Each
certificate representing the Shares subject to this Agreement if issued on or
after the date of this Agreement shall be endorsed by the Company with the
legend set forth in Section 3.11.


3.3    Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.


3.4    Jurisdiction; Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be determined in
accordance with the provisions of the Purchase Agreement.


3.5    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.


3.6    Notices. Any notice, request or other document required or permitted to
given or delivered to any party hereto shall be delivered in accordance with the
notice provisions of the Purchase Agreement.


3.7    Consent Required to Amend, Terminate or Waive. This Agreement may be
amended or terminated and the observance of any term hereof may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument executed by the Investors holding
67% of the Shares then held thereby. Notwithstanding the foregoing:


(i)this Agreement may not be amended or terminated and the observance of any
term of this Agreement may not be waived with respect to any Investor without
the written consent of such Investor unless such amendment, termination or
waiver applies to all Investors in the same fashion;


(ii)the consent of the Investor shall not be required for any amendment or
waiver if such amendment or waiver is not, directly or indirectly, applicable to
the rights of the Investor hereunder;


(iii)Schedule A hereto may be amended by the Company from time to time without
the consent of other parties with respect to the Investors by adding other
additional parties as Investors; and


(iv)any provision hereof may be waived by the waiving party on such party’s own
behalf, without the consent of any other party.


In addition, notwithstanding anything to the contrary contained herein, any
provision of this Section 3.7 that requires a particular Investor consent to a
particular amendment may not be amended or terminated without the consent of
such Investor. The Company shall give prompt written notice of any amendment,
termination or waiver hereunder to any party that did not consent in writing
thereto. Any amendment, termination or waiver effected in accordance with this
Section 3.7 shall be binding





--------------------------------------------------------------------------------





on each party and all of such party’s successors and permitted assigns, whether
or not any such party, successor or assignee entered into or approved such
amendment, termination or waiver.


3.8    Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default previously or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.


3.9    Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.


3.10    Entire Agreement. This Agreement (including the Exhibits hereto), and
the Series A Certificate and the other Transaction Agreements (as defined in the
Purchase Agreement) constitute the full and entire understanding and agreement
between the parties with respect to the subject matter hereof, and any other
written or oral agreements relating to the subject matter hereof existing
between the parties (including, without limitation, the Original Agreement) are
expressly canceled.


3.11    Legend on Share Certificates. Each certificate representing Shares
issued after the date hereof shall be endorsed by the Company with a legend
reading substantially as follows:


“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF THAT VOTING AGREEMENT, INCLUDING CERTAIN RESTRICTIONS ON
TRANSFER AND OWNERSHIP SET FORTH THEREIN.”
The Company, by its execution of this Agreement, agrees that it will cause the
certificates evidencing the Shares issued after the date hereof to bear the
legend required by this Section 3.11 of this Agreement, and it shall supply,
free of charge, a copy of this Agreement to any holder of a certificate
evidencing Shares upon written request from such holder to the Company at its
principal office. The parties to this Agreement do hereby agree that the failure
to cause the certificates evidencing the Shares to bear the legend required by
this Section 3.11 herein and/or the failure of the Company to supply, free of
charge, a copy of this Agreement as provided hereunder shall not affect the
validity or enforcement of this Agreement.
3.12    Stock Splits, Stock Dividends, etc. In the event of any issuance of
Shares of the Company’s voting securities hereafter to any of the Investors
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like), such Shares shall
become subject to this Agreement and shall be endorsed with the legend set forth
in Section 3.11.


3.13    Manner of Voting. The voting of Shares pursuant to this Agreement may be
effected in person, by proxy, by written consent or in any other manner
permitted by applicable law.





--------------------------------------------------------------------------------





3.14    Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.


3.15    Costs of Enforcement. If any party to this Agreement seeks to enforce
its rights under this Agreement by legal proceedings, the non-prevailing party
shall pay all costs and expenses incurred by the prevailing party, including,
without limitation, all reasonable attorneys’ fees.


3.16    Counterparts. This Agreement may be executed and delivered in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered to be valid and effective for all purposes.


3.17    Aggregation of Stock. All Shares held or acquired by an Investor and/or
its Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement, and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.














[Signature Page Follow]















































--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Amended and Restated Voting
Agreement as of the date first written above.
AMERICAN POWER GROUP CORPORATION


By: /s/ Charles E. Coppa
Name: Charles E. Coppa, Chief Financial Officer








[THE SIGNATURE PAGES TO THIS AMENDED AND RESTATED VOTING AGREEMENT OF AMERICAN
POWER GROUP CORPORATION ARE ON FILE WITH AMERICAN POWER GROUP CORPORATION AND
ARE INTENTIONALLY OMITTED]









































































--------------------------------------------------------------------------------







EXHIBIT A
ADOPTION AGREEMENT
This Adoption Agreement (this “Adoption Agreement”) is executed by the
undersigned (the “Investor”) pursuant to the terms of that certain Voting
Agreement dated as of April 30, 2012 (the “Agreement”), by and among American
Power Group Corporation, formerly known as GreenMan Technologies, Inc., a
Delaware corporation (the “Company”) and certain of its stockholders, as such
Agreement may be amended or amended and restated hereafter. Capitalized terms
used but not defined in this Adoption Agreement shall have the respective
meanings ascribed to such terms in the Agreement. By the execution of this
Adoption Agreement, the Investor agrees as follows.
1.     Acknowledgment. Investor acknowledges that Investor is acquiring certain
shares of the Preferred Stock of the Company (including options, warrants or
other rights thereto, the “Securities”), either as a transferee or as a party
who has agreed to be bound by the terms of the Agreement.


2.    Agreement. Investor hereby (a) agrees that the Securities, and any other
shares of Preferred Stock or securities required by the Agreement to be bound
thereby, shall be bound by and subject to the terms of the Agreement, (b) adopts
the Agreement with the same force and effect as if Investor were originally a
party thereto; and (c) agrees to sign any and all documents pertaining to the
acquisition of Preferred Stock as the Company may reasonably request.


3.    Notice. Any notice required or permitted by the Agreement shall be given
to Investor at the address or facsimile number listed below Investor’s signature
hereto.
DATE: _________________
INVESTOR: _______________________________________    



By: _______________________________________________
    
Name: _____________________________________________    


Address: ____________________________________________
____________________________________________
    
Facsimile Number: ____________________________________


ACCEPTED AND AGREED:


AMERICAN POWER GROUP CORPORATION


By:    ____________________________________________    
Name:    ____________________________________________    
Title:    ____________________________________________    











--------------------------------------------------------------------------------









EXHIBIT B


CONSENT OF SPOUSE
I, ____________________, spouse of ______________, acknowledge that I have read
the Amended and Restated Voting Agreement, dated as of January 8, 2016, to which
this Consent is attached as Exhibit B (the “Agreement”), and that I know the
contents of the Agreement. I am aware that the Agreement contains provisions
regarding the voting of shares of capital stock of the Company that my spouse
may own, including any interest I might have therein.
I hereby agree that my interest, if any, in any shares of capital stock of the
Company subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of capital stock of the Company shall be similarly bound by the
Agreement.
I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.
Dated: ________________________________    Name:
_____________________________________
_____________________________________









